Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16-23, 25-28 and 30-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiko et al (JP H09-3325) with evidence provided by Inoue et al (US 5219959 A).
Tomohiko discloses 10 to 90pts wt of PPS resin, 90 to 10 pts wt of polysulfone, and 0.01 to 10 wt% of a alkali metal salt [abstract] including sodium carbonate and potassium carbonate [0017]. The polysulfone resins include polysulfone (PSU) [structure (X)]. The dispersed phase of the polymer blend [abstract] has a diameter exemplified as 0.2 µm [Table 1] which is a surface area of a spherical dispersed particle of 0.5 µm2 (Surface area of a sphere = 4 π r2 ). The components are mixed by dry blending [0030]. 
Tomohiko does not explicitly discloses the content of the thiol or hydroxyl groups in the PPS resin. Inoue teaches that convention PPS polymers have a content of thiol groups of 20 micromoles/g (=20 microequivalents/g) or less [col 3 lines 46-52]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding claims 22-23 and 32-33, Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.


16-23, 25-28 and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiko et al (JP H09-3325)  in view of Eibl-Weiser (US 5723525 A) and further in view of Inoue et al (US 5219959 A).
Tomohiko, discussed above, does not explicitly disclose the PPS resin having the claimed amount of thiol or hydroxyl groups.
Inoue discloses PPS resins with 34 to 65 µeq/g of thiol or thiolate endgroups [Table 1]. Inoue teaches that these reactive end groups provide improved compatibility to the PPS resin with other types of polymers and is expected to provide polymer alloys with improved or modified physical and chemical properties [abstract]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to to have used the reactive PPS resin of the claims as the PPS in the blend of Tomohiko because Inoue teaches that these reactive end groups provide improved compatibility to the PPS resin with other types of polymers and is expected to provide polymer alloys with improved or modified physical and chemical properties.


Claim 16-32, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroi et al (US 20090326153 A1) in view of Eibl-Weiser (US 5723525 A) with evidence provided by Inoue et al (US 5219959 A).
Hiroi discloses a composition comprising a polymer (A) that includes polyphenylene sulfide and a polymer (B) different from (A) as well as a compatibilizing agent [abstract] in the amount of 0.1 to 30wt [0070] wherein the compatibilizing agent comprises potassium carbonate and lithium carbonate [0036]. The polymer (B) includes polyether sulfone (PES), polyphenylsulfone (PPSU), and polysulfone (PSU) [0061]. Polymer (A) and (B) are blended such as there is a larger amount of (A) than (B) i.e. greater than 1 to 1 [0071] and the blending of all three components happens in the molten state in the absence of a solvent [0073]. The 2 (Surface area of a sphere = 4 π r2 ).
Hiroi does not explicitly discloses the content of the thiol or hydroxyl groups in the PPS resin. Inoue teaches that convention PPS polymers have a content of thiol groups of 20 micromoles/g (=20 microequivalents/g) or less [col 3 lines 46-52]. 
Eibl-Weiser discloses a composition of polyarylene ethers and alkali carbonate [abstract] wherein the polyarylene ethers are mainly polyarylene ether sulfones [col 1 line 54 et seq]. Eibl-Weiser discloses as the inventive component 0.001 to 0.2% by weight of a carbonate of an alkali metal [abstract] which is preferably Sodium carbonate or potassium carbonate [col 6 lines 4-5] and which improve the melt stabilities and flameproof properties of the molding materials thereof [col 6 lines 52-60].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a Sodium carbonate or potassium carbonate in the PPS and PAES composition of Hiroi because Eibl-Weiser teaches that it improve the melt stabilities and flameproof properties of the molding materials comprising PAES. 

Regarding claim 24, Hiroi does not disclose the PAES resins therein comprising reactive –OH end groups in a concentration of greater than 5µeq/g. 
Eibl-Weiser discloses a composition of polyarylene ethers and alkali carbonate [abstract] wherein the polyarylene ethers are mainly polyarylene ether sulfones [col 1 line 54 et seq] wherein the polymers have a molecular weight as low as 10,000 g/mol [col 5 lines 4-7] and have up to 10% of terminal groups that are terminal hydroxyl groups [col 3 lines 56-60] which reads on 0.2 eq OH/ 10,000 g of Polymer which reads on 20 µeq/g. Eibl-Weiser teaches that the 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a reactive PAES as the PAES of Blackwell because Hiroi teaches that the PAES polymers have good melt stability and flameproof properties without using excessive amount of organic solvents for preparation and have low residual content of alkali metal halides.
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed polymers (A) and (B) that would allow the ordinarily skilled artisan to prepare the claimed blend of PPS and PAES. The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 16-32, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroi et al (US 20090326153 A1) in view of Eibl-Weiser (US 5723525 A) and further in view of Inoue et al (US 5219959 A).

Inoue discloses PPS resins with 34 to 65 µeq/g of thiol or thiolate endgroups [Table 1]. Inoue teaches that these reactive end groups provide improved compatibility to the PPS resin with other types of polymers and is expected to provide polymer alloys with improved or modified physical and chemical properties [abstract]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to to have used the reactive PPS resin of the claims as the PPS in the blend of Hiroi because Inoue teaches that these reactive end groups provide improved compatibility to the PPS resin with other types of polymers and is expected to provide polymer alloys with improved or modified physical and chemical properties.


Claim 16-22, 24, 26-31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al (US 5049446 A) in view of Eibl-Weiser (US 5723525 A) with evidence provided by Inoue et al (US 5219959 A).
Blackwell discloses a composition comprising a polyarylene sulfide [abstract] of which Poly(p-phenylene sulfide) is most preferred [col 2 line 1] as well as an aromatic polysulfone polymer [col 2 lines 28-38] including a PSU polymer such as UDEL [col 2 lines 44-53] the relative amounts of each polymer ranges from 2/3 to 3/2 [col 3 lines 1-2]. The composition contains the claimed amount of lithium carbonate as a corrosion inhibitor [col 3 lines 28-34]. The polymers and the corrosion inhibitor are mixed together without a solvent and no polyetherimide or epoxy and molded into disks [Example 1]. Blackwell discloses the composition comprising corrosion inhibitor lithium carbonate in 0.5 wt% [Table I].
Blackwell does not explicitly discloses the content of the thiol or hydroxyl groups in the PPS resin. Inoue teaches that convention PPS polymers have a content of thiol groups of 20 micromoles/g (=20 microequivalents/g) or less [col 3 lines 46-52]. 

Regarding amended claims 16 and 19, Blackwell does not disclose the composition comprising potassium or sodium carbonate. 
Eibl-Weiser discloses a composition of polyarylene ethers and alkali carbonate [abstract] wherein the polyarylene ethers are mainly polyarylene ether sulfones [col 1 line 54 et seq]. Eibl-Weiser discloses as the inventive component 0.001 to 0.2% by weight of a carbonate of an alkali metal [abstract] which is preferably Sodium carbonate or potassium carbonate [col 6 lines 4-5] and which improve the melt stabilities and flameproof properties of the molding materials thereof [col 6 lines 52-60].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a Sodium carbonate or potassium carbonate in the PPS and PAES composition of Blackwell because Eibl-Weiser teaches that it improve the melt stabilities and flameproof properties of the molding materials comprising PAES. 
Regarding claim 24, Blackwell does not disclose the PAES resins therein comprising reactive –OH end groups in a concentration of greater than 5µeq/g. 
Eibl-Weiser discloses a composition of polyarylene ethers and alkali carbonate [abstract] wherein the polyarylene ethers are mainly polyarylene ether sulfones [col 1 line 54 et seq] wherein the polymers have a molecular weight as low as 10,000 g/mol [col 5 lines 4-7] and have up to 10% of terminal groups that are terminal hydroxyl groups [col 3 lines 56-60] which reads on 0.2 eq OH/ 10,000 gPolymer which reads on 20 µeq/g. Eibl-Weiser teaches that the PAES polymers have good melt stability and flameproof properties without using excessive amount of organic solvents for preparation and have low residual content of alkali metal halides [col 1 lines 31-45]. 

Regarding claim 22, this is a product-by-process claim because the final PPS has been acid washed. Acid washed PPS resins have less impurities than they did before they were washed, but raw PPS resins vary widely in purity as do the final acid washed PPS resins. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Product-by-process limitations are only relevant to patentability insofar as they affect the structure of the claimed product. Since the claimed polymers with the claimed functionality are disclosed, the product-by-process limitations have been met unless applicant can show a different product is produced.
Regarding claim 21, Blackwell discloses the composition comprising corrosion inhibitor lithium carbonate in 0.5 wt% [Table I]. The disclose value is close enough to the claimed value of 0.4wt% that the ordinarily skilled artisan would expect similar if not indistinguishable properties between the disclosed and claimed compositions. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 31, Blackwell discloses lithium carbonate in the claimed amount. The compound lithium carbonate differs from the claimed potassium carbonate only in the halogen prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
In re Lohr and Spurlin (137 USPQ 548) teaches: When a new compound so closely related to a prior art compound as to be structurally obvious is sought to be patented based on the alleged greater effectiveness of the new compound for the same purpose as the old compound, clear and convincing evidence of substantially greater effectiveness is needed.  


Claim 16-22, 24, 26-31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al (US 5049446 A) in view of Eibl-Weiser (US 5723525 A) and further in view of Inoue et al (US 5219959 A).
Modified Blackwell, discussed above, does not explicitly disclose the PPS resin having the claimed amount of thiol or hydroxyl groups.
Inoue discloses PPS resins with 34 to 65 µeq/g of thiol or thiolate endgroups [Table 1]. Inoue teaches that these reactive end groups provide improved compatibility to the PPS resin with other types of polymers and is expected to provide polymer alloys with improved or modified physical and chemical properties [abstract]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to to have used the reactive PPS resin of the claims as the PPS in the .


Claim 22-23 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiko et al (JP H09-3325) in view of Eibl-Weiser (US 5723525 A) and further in view of Beverly (US 3794615 A) with evidence provided by or in view of Inoue et al (US 5219959 A).
Tomohiko, discussed above, does not disclose the composition comprising acid washing with NaH2PO4. 
Beverly discloses that aromatic polysulfones can be stabilized by an alkali salt of a phosphorous compound [abstract] and exemplifies NaH2PO4 as able to provide an aromatic polysulfone with greater heat stability than the same polymer without NaH2PO4. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added NaH2PO4 to the PAES composition of Blackwell because Beverly teaches that NaH2PO4 is able to provide an aromatic polysulfone with greater heat stability than the same polymer without NaH2PO4.


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al (US 5049446 A) in view of Eibl-Weiser (US 5723525 A) and further in view of Beverly (US 3794615 A) with evidence provided by or in view of Inoue et al (US 5219959 A).
Blackwell, discussed above, does not disclose the composition comprising NaH2PO4. 

It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added NaH2PO4 to the PAES composition of Blackwell because Beverly teaches that NaH2PO4 is able to provide an aromatic polysulfone with greater heat stability than the same polymer without NaH2PO4.


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroi et al (US 20090326153 A1) in view of Eibl-Weiser (US 5723525 A) and further and further in view of Beverly (US 3794615 A) with evidence provided by or in view of Inoue et al (US 5219959 A).
Hiroi, discussed above, does not disclose the composition comprising NaH2PO4. 
Beverly discloses that aromatic polysulfones can be stabilized by an alkali salt of a phosphorous compound [abstract] and exemplifies NaH2PO4 as able to provide an aromatic polysulfone with greater heat stability than the same polymer without NaH2PO4. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added NaH2PO4 to the PAES composition of Hiroi because Beverly teaches that NaH2PO4 is able to provide an aromatic polysulfone with greater heat stability than the same polymer without NaH2PO4.

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. 

Applicant argues that Hiroi does not disclose a poly(para-phenylene sulfide) as required by the claims. This argument is not convincing. Firstly, the disclosure of polyphenylene sulfide alone is sufficient to make obvious and even in some instances anticipate the claimed poly(para-phenylene sulfide). A generic chemical formula will anticipate a claimed species covered by the formula when the species can be "at once envisaged from the formula”, see MPEP 2131.02. Furthermore, it is clear Hiroi considers that poly(para-phenylene sulfide) is the most immediately envisaged, as Hiroi refers to m-phenylene sulfide and o-phenylene sulfide as comonomer units [0051]. Finally, the exemplified PPS known as Forton W214A [0080] is a poly(para-phenylene sulfide) homopolymer [see p567 section 2.1 of Hiroi 2, attached]. 
Applicant argues that Hiroi and Blackwell both do not disclose the newly claimed content of at least 5 µeq/g of hydroxyl or thiol groups in the PPS resin to make it reactive. This argument is not convincing. Newly cited evidentiary reference teaches that conventional PPS resins contain about 20 µeq/g or less of thiol groups. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/29/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766